Case 1:21-cv-00655-DKC Document 18-5 Filed 04/27/21 Page 1 of 3




 EXHIBIT 3
                    Case 1:21-cv-00655-DKC Document 18-5 Filed 04/27/21 Page 2 of 3                                                       lfu   Sf3
                                                                                                                    ROBERT A. ZARNOCH
DOUGLAS      F.   CANSLER                                                                                      Assistant Attorney General
 ATTORNEY GENERAL                                                                                            Counsel ro rhe General Assembly


 MTHERINE \l\/JNFREE
                                                                                                                  SANDRA BENSON BRANTLEY
  Deputy Attorney General                                                                                           BONNIE   A.   KIRKLAND
                                                                                                                     KATHRYN      M.   RoWE
jOHN   B.   HOWARD, jR.
                                                                                                                  Assistant Attorneys General
Deputy Attorney General
                                   THE ATTORNEY GENERAL OF 1V1ARYLAND
                                     OFFICE OF COUNSEL TO THE GENERAL ASSEMBLY



                                                           April 19, 2007


   The Honorable Martin O'Malley
   Governor of Maryland
   State House
   Annapolis, Maryland 21401-1991

   Dear Governor O'Malley:

          We have reviewed the following bills and hereby approve them for constitutionality
   and legal sufficiency:

                       HOUSE                                                              SENATE

            251A                       908                                                     332E.
            252B                       942E                                                    374H
            303c                       969                                                     434
            513                        1Q49F                                                   565B
            602                        1078                                                    774F
            618°                       1089                                                    885 1
            682                        1225                                                    974
            881                        1356G                                                   984G




                                                                 "       Douglas F. Gansler
                                                                         Attorney General
  DFG/RAZ/as
  cc:  Joseph Bryce
       Secretary of State
       Karl AI04 LEGISLATIVE SERvicEs BurLDING . 90 STATE CrncLE . ANNAPous, MARYLAND 21 4 01
  2007br\fml 4              410-946-5600 · 301-970-5600 · fax 410-946-5601   ·TDD   410-946-5401 · 301-970-5401
         Case 1:21-cv-00655-DKC Document 18-5 Filed 04/27/21 Page 3 of 3



Page 2
April 19, 2007


Footnotes

A.    HB 251 is identical to SB 224.

B.    HB 252 is identical to SB 565.

C.    HB 303 is identical to SB 441

D.    In our view, HB 618 is not invalid as a special law under Maryland Constitution,
      Article III, §33. See Bill Review Letter on SB 78, dated April 10, 2006.

E.    HB 942 is identical to SB 332

F.    HB 1049 is identical to SB 774.

G.    HB 1356 is identical to SB 984.

H.    SB 374 is identical to HB 323.

I.    In our view, SB 885 does not violate the one subject requirement of Maryland
      Constitution Article III, §29.
